Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Benns on 2 February 2022.

The application has been amended as follows: 

1. (Currently amended) A signal interference avoidance method for a first network device, comprising: 
transmitting first interference avoidance indication information to a second network device, wherein the first interference avoidance indication information is used to enable the second network device to communicate with [[the]] a UE through a first time-domain resource and/or a first frequency-domain resource, 
wherein the first interference avoidance indication information comprises identification information about the UE, 
wherein the signal interference avoidance method further comprises: receiving feedback information from the second network device with respect to the first interference avoidance indication information; 

wherein the interference avoidance suggestion information comprises at least one of the identification information about the UE, identification information about each cell where the UE is located, resource indication information about time-domain resources and/or frequency-domain resources for the UE in each cell, resource indication information about a [[third]] second time-domain resource and/or a [[third]] second frequency-domain resource, a start time of a communication with the UE through the [[third]] second time-domain resource and/or the [[third]] second frequency-domain resource, and a stop time of the communication with the UE through the [[third]] second time-domain resource and/or the [[third]] second frequency-domain resource.  

2. (Currently amended) The signal interference avoidance method according to claim 1, further comprising: 
transmitting resource indication information about a [[second]] third time-domain resource and/or a [[second]] third frequency-domain resource to the second network device, before the self-interference occurs for the UE.  

3. (Currently amended) The signal interference avoidance method according to claim 2, wherein the [[second]] third time-domain resource and/or the [[second]] third frequency-domain resource are resources available for the first network device and unavailable for the second network device, or resources available for the second network device and unavailable for the first network device, or resources available for both the first network device and the second network device.  

4. (Currently amended) The signal interference avoidance method according to claim 3, 
wherein when the second network device rejects the use of the [[second]] third time-domain resource and/or the [[second]] third frequency-domain resource, the feedback information comprises: (i) the information indicating that the first interference avoidance indication information is rejected, (ii) the rejection cause, and (iii) the interference avoidance suggestion information different from the first interference avoidance indication information 


6. (Currently amended) The signal interference avoidance method according to claim 1, wherein the first interference avoidance indication information further comprises resource indication information about the first time-domain resource and/or the first frequency-domain resource, 
wherein prior to transmitting the first interference avoidance indication information to the second network device, the signal interference avoidance method further comprises: 
determining a fifth time-domain resource and/or a fifth frequency-domain resource used by the second network device when [[the]] self-interference occurs for the UE; and 
determining the first time-domain resource and/or the first frequency-domain resource in accordance with the fifth time-domain resource and/or the fifth frequency-domain resource.  


transmitting avoidance interruption indication information to the second network device, when [[the]] self-interference for the UE disappears or is attenuated, wherein the avoidance interruption indication information is used to enable the second network device to stop the communication with the UE through the first time-domain resource and/or the first frequency-domain resource.  

9. (Currently amended) A signal interference avoidance method for a second network device, comprising: 
receiving first interference avoidance indication information from a first network device, the first interference avoidance indication information being transmitted by the first network device; and 
communicating with [[the]] a UE through a first time-domain resource and/or a first frequency- domain resource in accordance with the first interference avoidance indication information, 
wherein the first interference avoidance indication information comprises identification information about the UE, 
wherein subsequent to receiving the first interference avoidance indication information from the first network device, the signal interference avoidance method further comprises: transmitting feedback information to the first network device with respect to the first interference avoidance indication information; 
wherein the feedback information comprises: (i) information indicating that the first interference avoidance indication information is rejected, (ii) a rejection cause, and (iii) interference avoidance suggestion information different from the first interference avoidance indication information; and 
second time-domain resource and/or a [[third]] second frequency-domain resource, a start time of a communication with the UE through the [[third]] second time-domain resource and/or the [[third]] second frequency-domain resource, and a stop time of the communication with the UE through the [[third]] second time-domain resource and/or the [[third]] second frequency-domain resource.  

10. (Currently amended) The signal interference avoidance method according to claim 9, wherein prior to receiving the first interference avoidance indication information from the first network device, the signal interference avoidance method further comprises: 
receiving resource indication information about a [[second]] third time-domain resource and/or a [[second]] third frequency-domain resource from the first network device.  

11. (Currently amended) The signal interference avoidance method according to claim 10, wherein the [[second]] third time-domain resource and/or the [[second]] third frequency-domain resource comprise resources available for the first network device and unavailable for the second network device, or resources available for the second network device and unavailable for the first network device, or resources available for both the first network device and the second network device.  

12. (Currently amended) The signal interference avoidance method according to claim 11, 
wherein when the second network device rejects the use of the [[second]] third time-domain resource and/or the [[second]] third frequency-domain resource, the feedback information comprise: (i) the information indicating that the first interference avoidance indication information is rejected, (ii) the rejection cause, and (iii) the interference avoidance suggestion information different from the first interference avoidance indication information 


33. (Currently Amended) A first network device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a signal interference avoidance method for the first network device, comprising: 
transmitting first interference avoidance indication information to a second network device, wherein the first interference avoidance indication information is used to enable the second network device to communicate with [[the]] a UE through a first time-domain resource and/or a first frequency-domain resource, 
wherein the first interference avoidance indication information comprises identification information about the UE, 
wherein the signal interference avoidance method further comprises: receiving feedback information from the second network device with respect to the first interference avoidance indication information; 
wherein the feedback information comprises: (i) information indicating that the first interference avoidance indication information is rejected, (ii) a rejection cause, and (iii) interference 
wherein the interference avoidance suggestion information comprises at least one of the identification information about the UE, identification information about each cell where the UE is located, resource indication information about time-domain resources and/or frequency-domain resources for the UE in each cell, resource indication information about a [[third]] second time-domain resource and/or a [[third]] second frequency-domain resource, a start time of a communication with the UE through the [[third]] second time-domain resource and/or the [[third]] second frequency-domain resource, and a stop time of the communication with the UE through the [[third]] second time-domain resource and/or the [[third]] second frequency-domain resource. 

34. (Cancelled herein) 

35. (Cancelled herein) 

36. (Cancelled herein) 

37. (New) The first network device according to claim 33, wherein the signal interference avoidance method further comprises: 
transmitting resource indication information about a third time-domain resource and/or a third frequency-domain resource to the second network device, before the self-interference occurs for the UE.  



39. (New) The first network device according to claim 33, wherein the first interference avoidance indication information further comprises resource indication information about the first time-domain resource and/or the first frequency-domain resource, 
wherein prior to transmitting the first interference avoidance indication information to the second network device, the signal interference avoidance method further comprises: 
determining a fifth time-domain resource and/or a fifth frequency-domain resource used by the second network device when self-interference occurs for the UE; and 
determining the first time-domain resource and/or the first frequency-domain resource in accordance with the fifth time-domain resource and/or the fifth frequency-domain resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/3/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466